EXHIBIT 10.1
 
 
 
Agreement to Manufacture, Supply, and Market
 
Among Hyundai RFmon Corp.
and Joytoto USA, Inc.
Dated February 20, 2008
 

--------------------------------------------------------------------------------


 
Agreement to Manufacture, Supply, and Market
Among Hyundai RFmon Corp.
and
Joytoto USA, Inc.
 
This Agreement to Manufacture, Supply, Market (this “Agreement”) is dated as of
February 20, 2008, by and among
 
Hyundai RFmon Corp., a California corporation with its principal place of
business located at 2001 Gateway Place, Suite 200, San Jose, California 95110
(“RFmon”), and
 
Joytoto USA, Inc., a corporation organized and operated under the laws
 of  Nevada (“Nevada”),with its principal place of business located at 3000
Scott Blvd., Suite 206,Santa Clara, California 95054 (“JoyTOTO”).
 
As used in this Agreement, the term “Parties” refers to RFmon and JoyTOTO.
 
WHEREAS, RFmon manufactures and markets, among other things, RFID readers and
tags, EMI, and other security products; and
 
WHEREAS, JoyTOTO manufactures and markets various electronic and digital
products; and
 
WHEREAS, RFmon has an existing contract (the “Contract”) with its major
strategic alliance customers to supply ATM (automatic teller machines), DVD
download dispensers, smart teller machines, and kiosk machines (“Products”) as
those Products can benefit from sophistication of JoyTOTO  manufacturing
know-how, starting with approximately Ten Million Dollars ($10,000,000),
and with option for more purchase orders subsequently, meeting the
specifications set forth in the purchase orders; and
 
WHEREAS, such Products shall include additional components, including, but not
limited to, scanner and printer for ATM, terabyte storage devices,
management software, etc.; and
 
WHEREAS, JoyTOTO has a ISO compliant factory (the “Factory”) available directly
or through subcontractors;
 

--------------------------------------------------------------------------------



 
WHEREAS, the Parties wish to engage JoyTOTO to manufacture and supply the
Products and devices for the Contract on the terms and conditions set forth in
this Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:
 
ARTICLE 1 SCOPE, DURATION AND REVENUES
 
1.1. Scope. This Agreement shall cover the Products to be manufactured and
supplied under the Contract and such additional products as JoyTOTO or RFmon
shall request and JoyTOTO may agree to manufacture and supply.
 
1.2. Term. Unless terminated sooner as provided in Section 2.12 or extended by
mutual agreement of the Parties, this Agreement shall terminate on December
31,2012 (the “Scheduled Termination Date”).
 
1.3. Revenues.
(a) For manufacturing the Products for the Contract, JoyTOTO agrees to
manufacture and to supply the Products for which JoyTOTO can recognize
and qualify as revenues under the Generally Acceptable Accounting Principles
(“GAAP”).
 
(b) Profit or Margin.
 
(c) RFmon expects that during the term of this Agreement (the “Term”) it will
generate additional business that it may seek for JoyTOTO support to manufacture
and to supply such Products to RFmon or RFmon customers. While it is impossible
to predict the amount of such future business, it is not unreasonable to expect
that such additional Contracts may approach or exceed $100,000,000per year.
RFmon and JoyTOTO will cooperate and insure that JoyTOTO receives (the Contract)
a fair and equitable percentage of the manufacturing requirement (additional
Business).
 

--------------------------------------------------------------------------------


 
ARTICLE 2 GENERAL PROVISIONS
 
2.1. Cooperation. The Parties shall cooperate with each other to jointly decide
on the details for implementing this Agreement.
 
2.2. Purchase Orders. All Products to be manufactured and supplied under this
Agreement shall be ordered on written purchase orders (“Purchase Orders”)
subject to JoyTOTO acceptance. Prior to placing any Purchase Orders:
 
(a) RFmon shall have technical discussions with JoyTOTO concerning the format
for the Purchase Orders and the specifications for the Products so ordered; (b)
the Parties shall agree on the logistics of and schedule for manufacturing such
Products; and (c) RFmon and JoyTOTO shall forecast to the best of their
knowledge any additional Products which will be ordered in the following3-month
period.
 
2.3. Delivery of Products. With respect all Products manufactured and delivered
under this Agreement, the Parties shall agree in advance: (a) on the
production schedules; (b) quality assurance; (c) packaging suitable for relevant
specifications and international ocean going ships; and (d) warranty and
post-warranty service. The relevant specifications shall mean specifications
germane to specific customers and their customary practices, which RFmon shall
share with, and fully knowledgeable by, JoyTOTO well in advance or within
reasonable time.
 
2.4. No Sales to Third Parties. JoyTOTO agrees that all Products ordered under
this Agreement shall be sold to RFmon. In the event JoyTOTO customers, who are
not the customers of RFmon (“Non-RFmon Customers”), have demands for the
Products, Parties shall cooperate with such Non-RFmon Customers demands.
 
2.5. Payment. (a) Manufacturing Cost. JoyTOTO shall fund the cost of
manufacturing all Products manufactured and delivered under this Agreement.


(b) Customer Payment Terms. JoyTOTO and RFmon shall follow all applicable
collection rules, arrangement, and agreements with customers in collecting on
the accounts receivable and customer payment terms (“Customer Payment
 

--------------------------------------------------------------------------------


 
(c) LockBox. RFmon and JoyTOTO shall cause all Customer Payments to be deposited
into the Lock Box jointly managed by Parties or RFmon shall pay directly to
JoyTOTO only the portion of Customer Payments payable to JoyTOTO. In the event
JoyTOTO elects the LockBox option, then LockBox can be named RFmon-JoyTOTO,
receive full amount of all accounts receivable while giving JoyTOTO chances for
full revenue recognition and not giving RFmon a full control over lockbox. If
the lockbox cannot be defined to the satisfaction of JoyTOTO, RFmon shall make
separate payments to JoyTOTO.


(d) The Factory margin shall be decided on a case by case basis in consultation
with JOYTOTO and HGLLLP.
 
2.6. Registration and Compliance with U.S. Law. JoyTOTO shall be fully
responsible for registering with any registration requirement within the U.S.,
if any. JoyTOTO agrees to comply with all laws, rules and regulations in the
United States with respect to the Products manufactured and delivered under this
Agreement.
 
2.7. Indemnification Regarding Intellectual Property. RFmon agrees to defend,
indemnify and hold harmless JoyTOTO and its respective affiliates, officers,
directors, shareholders, employees, partners, agents,
representatives, successors and assigns from and against all claims,
demands, obligations, losses, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorneys’ fees, costs and expenses
arising out of, resulting from or related in any way whatsoever to any third
party claim that the Products infringe on the intellectual property of such
third party, other than those claims relating to any intellectual property of
JOYTOTO incorporated into the Products.
 
JoyTOTO agrees to defend, indemnify and hold harmless RFmon and its respective
affiliates, officers, directors, shareholders, employees, partners, agents,
representatives, successors and assigns from and against all claims,
demands, obligations, losses, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorneys’ fees, costs and expenses
arising out of, resulting from or related in any way whatsoever to any third
party claim that the intellectual property of JOYTOTO incorporated into the
Products infringe on the intellectual
 
2.8. Force Majeue. Any delay in or failure of performance by any Party under
this Agreement (other than failure to pay amounts owed) will not be considered
a breach of this Agreement and will be excused to the extent caused by any
occurrence beyond the reasonable control of such Party, including but not
limited to fires, floods, epidemics, famines, earthquakes, hurricanes and other
natural disasters or acts of God; regulation or acts of any civilian or military
authority or act of any self-regulatory authority; wars, terrorism, riots, civil
unrest, sabotage, or theft or other criminal acts of third parties; failure of
electronic or mechanical equipment; and fluctuations in or failures of electric
power, heat, light ,telecommunications and shortages of relied-upon services
or supplies.
 
2.9. Cooperation. (a) The Parties shall cooperate with each other to maximize
the amount of business in addition to the Contract that can be awarded to
JOYTOTO and manufactured thereby.
 

--------------------------------------------------------------------------------


 
(b) The Parties shall cooperate with each other on technical matters, including
the improvement of existing manufacturing engineering for the Products.


(c) The Parties shall cooperate with each other in providing and obtaining
information necessary to comply with various rules and regulations applicable to
the Contracts.


2.10. Assignment. (a) This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by any Party (whether
voluntarily, involuntarily, by operation of law or otherwise) without the prior
written consent of all other Parties.
 
(b) In the event Customer imposes penalties either on JOYTOTO and/or RFmon,
Parties with penalties shall pay the penalty, if agreeable or unable to dispute
successful the penalties.
 
2.11. Confidentiality. This Agreement and the Transactions contemplated hereby
shall be confidential and shall not be disclosed except to counsel and except to
the minimum extent permitted by applicable law. The customer list, technical
information, production and marketing strategies, know-how and all confidential
business information of each Party shall remain the property of such Party and
shall not be used or disclosed by any other Party without the prior written
consent of the owner. Each Party shall cause its employees to comply with the
terms and provisions of this Agreement, including, without limitation, the terms
and provisions of this Section 2.11.
 
2.12. Termination. (a) This Agreement may be terminated by the mutual agreement
of the Parties expressed in a written termination agreement or RFmon
may unilaterally terminate JOYTOTO or JoyTOTO terminate RFmon as per and subject
to other terms hereon.


(b) This Agreement may also be terminated by any Party upon the occurrence of an
Event of Default specified in Section 2.12 (c)(i) or Section 2.12(c)(iii) as to
any other Party and shall automatically terminate upon the occurrence of an
Event of Default specified in Section2.12(b)(ii) as to any other Party. In the
event of any termination initiated by either JOYTOTO or RFmon or both, the
entire assignment shall be cancelled, terminated, and return to RFmon.


(c) As used in the Agreement, an Event of Default with respect to any Party
shall mean:


(i) such Party shall fail to perform any of its obligation under this Agreement
and such failure shall continue for a period of 30 days after such Party
shall have received notice of such failure from any other Party; or
 

--------------------------------------------------------------------------------


 
(ii) such Party (or a material subsidiary of such Party) shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of such
Party (or a material subsidiary of such Party) or of any substantial part of
its assets or shall commence any case or other proceeding relating to its assets
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, or shall
take any action to authorize or in furtherance of any of the foregoing; or any
such petition or application shall be filed or any such case or other proceeding
shall be commenced against such Party (or a material subsidiary of such Party),
and the same shall not have been dismissed within 60 days of the filing or
commencement thereof or such Party (or a material subsidiary of such Party)
shall indicate its approval thereof, consent thereto or acquiescence therein; or
a decree or order shall be entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating such Party (or a material subsidiary of
such Party)bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief shall be entered in respect of
such Party (or a material subsidiary of such Party) in an involuntary case under
any such bankruptcy or insolvency laws; or
 
(iii) such Party (or a material subsidiary of such Party) shall take any
corporate action to liquidate its assets, dissolve or sell all or substantially
all of its assets or capital stock, or otherwise, or shall take any corporate
action to consolidate or merge with or into any other corporation or business
entity unless such Party shall be the surviving legal entity of such
consolidation or merger.
 
Section 2.13. Damages for Breach of this Agreement. Each Party shall be liable
to the other Parties for any losses suffered by the other Parties as the result
of the breach of this Agreement by the breaching Party. The extent of such
liability shall be comparable to the standard set forth in Section 2.7.
 
Section 2.14. Amendment and Modification. Subject to applicable law, this
Agreement may be amended or modified by the Parties at any time with respect to
any of the terms contained herein; provided, however, that all such amendments
and modifications must be in writing and duly executed by all of the Parties
hereto.
 
Section 2.15. Waiver of Compliance; Consents. Any failure of a Party to comply
with any obligation, covenant, agreement or condition herein may be expressly
waived in writing by the Party or Parties entitled hereby to such compliance,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppels with respect to, any subsequent or other failure. No single or partial
exercise of a right or remedy will preclude any other or further exercise
thereof or of any other right or remedy hereunder. Whenever this Agreement
requires or permits the consent by or on behalf of a Party, such consent will be
given in writing in the same manner as for waivers of compliance.
 
Section 2.16. No Third Party Beneficiaries. Nothing in this Agreement will
entitle any person or entity (other than a Party hereto and its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.
 

--------------------------------------------------------------------------------


 
Section 2.17. Notices. All notices, requests, demands and other communications
required or permitted hereunder will be made in writing and will be deemed to
have been duly given and effective: (i) on the date of delivery, if delivered
personally; (ii) on the earlier of the fourth(4th) day after mailing or the date
of the return receipt acknowledgement, if mailed, postage prepaid, by
certified or registered air mail, return receipt requested; or (iii)on the date
of transmission, if sent by facsimile, telecopy, telegraph, telex or other
similar telegraphic communications equipment. Each Party shall afford the other
Party with advance notification of any change in address or contact information.
 
3. Non-Disclosure, Non-Circumvention, and Invention Parties agree to sign
non-disclosure, non-competition, non-circumvention, and invention transfer
agreement.
 
If to JOYTOTO: With a copy to:
JoyTOTO USA, Inc.
3000 Scott Blvd., Suite 206, Santa Clara, California 95054 Telephone:
408-970-8050
Fax: 408-970-8055
Email: dank@joytoto.com
 

If to RFmon:  With a copy to:  2001 Gateway Place, Suite 200,San Jose,
California 95110    Telephone:    Fax:   
Email: 
 

 
Section 2.18. Governing Law. This Agreement and the legal relations among the
Parties hereto will be governed by and construed in accordance with the internal
substantive laws of the State of California (without regard to the laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.
 
Section 2.19. Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
Section 2.20. Facsimile and Scanned Execution. Receipt by any Party of a
counterpart of this Agreement manually signed and then scanned electronically
and emailed to the other Parties or manually signed and then sent by facsimile
transmission to the other Parties shall, for all purposes, be deemed to be an
original counterpart with the same force and effect as the manually signed
counterpart from which it was electronically reproduced.
 
Section 2.21. Headings. The headings of the Articles and Sections of this
Agreement are inserted for convenience only and will not constitute a part
hereof.
 

--------------------------------------------------------------------------------


 
Section 2.22. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Parties in respect of the transactions contemplated by this
Agreement (the “Transactions”). There are no restrictions, promises, warranties,
agreements, covenants or undertakings, other than those expressly set forth or
referred to in this Agreement. This Agreement supersedes all prior agreements
and understandings between or among the Parties with respect to the
Transactions. Provisions of this Agreement will be interpreted to be valid and
enforceable under applicable law to the extent that such interpretation does not
materially alter this Agreement; provided, however, that if any such provision
becomes invalid or unenforceable under applicable law such provision will be
stricken to the extent necessary and the remainder of such provisions and the
remainder of this Agreement will continue in full force and effect.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written and to be amended and
restated as of the day and year second above written. Hyundai RFmon Corp.
JoyToto Company Ltd.
 
 
By:     /s/ Young Yoo                  
           Young Yoo
           President
Date: ___________________